IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                        NOS. AP-76,652, AP-76,653 & AP-76,654



                        EX PARTE, RODDY PIPPIN, Applicant



            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
           CAUSE NOS. 3880, 3882, AND 3885 IN THE 46TH JUDICIAL
              DISTRICT COURT FROM HARDEMAN COUNTY



       Per curiam.

                                       OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court these applications for writs of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of four offenses of theft of livestock and was sentenced to four consecutive two-

year terms of confinement in the state jail. There were no direct appeals of these convictions.

       Applicant contends in these writ applications that Texas prison officials are incorrectly

applying pre-sentence jail time credit awarded to him by the trial court in a judgement nunc
                                                                                            2

pro tunc. He also contends that he is being required to serve his sentences in a manner

contrary to law. After an independent review of the record and the applicable law, we hold

that relief on Applicant’s time-credit claim should be granted. Texas prison officials are

ordered to calculate Applicant’s consecutive sentences in cause numbers 3879, 3880, 3882,

and 3885, all from the 46th Judicial District Court of Hardeman County, so that the final

consecutive sentence discharges on October 22, 2011. All other relief is denied.

       Copies of this opinion shall be delivered to the Texas Department of Criminal

Justice–Correctional Institutions Division in addition to the copies delivered to the parties

and to the 46th Judicial District Court of Hardeman County.




Delivered: September 28, 2011
Do Not Publish